ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1984-09-13_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 333 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 13 SEPTEMBER 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE RÉFORMATION
DU JUGEMENT N° 333 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 13 SEPTEMBRE 1984
Official citation :
Application for Review of Judgement No. 333 of
the United Nations Administrative Tribunal, Order
of 13 September 1984, I.CJ. Reports 1984, p. 212.

Mode officiel de citation :

Demande de réformation du jugement n° 333
du Tribunal administratif des Nations Unies, ordonnance
du 13 septembre 1984, C.I.T. Recueil 1984, p. 212.

 

Sales number S03
_No de vente :

 

 

 
212

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1984 1984

13 septembre
Rôle général
13 septembre 1984 no 72

DEMANDE DE RÉFORMATION
DU JUGEMENT No 333 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 66, paragraphe 2, du Statut de la Cour,

Considérant que le 23 août 1984 le Comité des demandes de réformation
de jugements du Tribunal administratif des Nations Unies a adopté une
décision ainsi conçue :

« Le Comité des demandes de réformation de jugements du Tri-
bunal administratif, à la 4e séance de sa vingt-quatriéme session,
tenue le 23 août 1984, a décidé que la demande de réformation du
jugement n° 333 du Tribunal administratif rendu à Genève le 8 juin
1984 repose sur des bases sérieuses au sens de l’article 11 du statut du
Tribunal.

En conséquence, le Comité des demandes de réformation de juge-
ments du Tribunal administratif prie la Cour internationale de Justice
de donner un avis consultatif sur les questions suivantes :

« 1) Dans son jugement n° 333, du 8 juin 1984 (AT/DEC/333),
le Tribunal administratif des Nations Unies a-t-il manqué d'exercer
sa juridiction en ne répondant pas à la question de savoir s’il existait
un obstacle juridique au renouvellement de l'engagement du requé-
rant à l'Organisation des Nations Unies après la venue à expiration
de son contrat le 26 décembre 1983 ?
DEMANDE DE RÉFORMATION (ORDONNANCE 13 IX 84) 213

2) Le Tribunal administratif des Nations Unies, dans le même
jugement n° 333, a-t-il commis une erreur de droit concernant les
dispositions de la Charte des Nations Unies ? »

Considérant que copie certifiée conforme des textes français et anglais
de la susdite décision a été transmise à la Cour par une lettre du Secrétaire
général de l'Organisation des Nations Unies du 28 août 1984, enregistrée
au Greffe le 10 septembre 1984 ;

Considérant que, dans cette lettre, le Secrétaire général a déclaré :

« comme l'exige le paragraphe 2 de l’article 11 du statut du Tribunal
administratif, je veillerai à ce que soient transmises à la Cour toutes
observations que voudrait lui soumettre M. Yakimetz, fonctionnaire
visé par le jugement n° 333 du Tribunal administratif »,

Fixe au 14 décembre 1984 la date d’expiration du délai dans lequel des
exposés écrits pourront être présentés conformément à l’article 66, para-
graphe 2, du Statut de la Cour ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, a La Haye, le treize septembre mil neuf cent quatre-vingt-quatre.

Le Président,
(Signé) T. O. ELras.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
